DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.

 Response to Amendment
The amendment filed on 02/02/2021 has been entered. Claim(s) 1-14, 16-19, 21-56 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 11/02/2020. 

Election/Restrictions
Claims 1-13, 29-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/06/2020.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14, 16-17, 19, 21-22 is/are rejected under 35 U.S.C. 102(a)(1-2) as anticipated by Natsumeda et al. (US8421292B2) or, in the alternative, under 35 U.S.C. 103 as obvious over Natsumeda in view of Alkhimov et al. (US5302414).
Regarding Claims 14, 16-17, and 19, Natsumeda teaches a magnet comprising a sintered magnetic body containing grains of a rare earth alloy (Col. 1, Lines 7-10) with one or more deposited beads of dysprosium onto a part of a surface the magnetic body (12a in Figure 2b) (Col. 5, Lines 21-30). 
Specifically, Natsumeda teaches the beads are deposited on the poles of magnet surface edge, and each magnet is geometrically divided by pole intersections (N/S) and each metal bead is deposited in a region that is spaced away from the pole intersections (on the surface edge of the magnets). (Fig. 3)
Natsumeda specifies that the beads are deposited on the corner edges atop the magnetic surface (Fig. 11C) in an area of high demagnetization (col. 12, Lines 25-35). The top surface of the magnet (12) is substantially parallel to the surface of the magnetic teeth and the magnetic flux is considered to be substantially even throughout, therefore the top surface of the magnet (12) is considered to meet the limitation of a region of highest magnetic field density. 
Regarding the claim limitation of the deposition of the bead being accomplished via a cold spray process, this limitation is considered a product-by process limitation. Natsumeda teaches the heavy rare earth element (Dy) bead is deposited by sputtering or spraying, and to be diffused in specific regions (Col. 13, Lines 15-25). While Natsumeda does not teach spraying is accomplished by 
Alternatively, even if the product resulting from cold spraying was considered different than spraying in general, Alkhimov teaches that cold gas dynamic spraying (cold spraying) can be used to deposit metal particles onto an article (Abstract) where the article is comprised of metal or alloy (Claim 1) to ensure the acceleration of fine metal particles though a supersonic jet of a predetermined profile/area to minimize the level of thermal/dynamic/chemical effects on the surface being coated, resulting in a uniform structure with no cracking and excellent adhesion (Col. 4, Lines 60-68, Col. 5, lines 1-10). Therefore, it would have been obvious to one of ordinary skill in the art to use cold spraying specifically for the spraying of the magnet body taught by Natsumeda for the purpose of ensuring the acceleration of fine metal particles though a supersonic jet of a predetermined profile/area to minimize the level of thermal/dynamic/chemical effects on the surface being coated, resulting in a uniform structure with no cracking and excellent adhesion Even though product-by-process claims are limited by and defined by the process, determination of patentability based on the product itself; in the case where a prior art teaches product which reasonably appears to be identical with or slightly different than a See MPEP 2113(I and III))
Regarding Claims 21-22, Natsumeda teaches the main phase of the permanent magnet is of the form R2Fe14B, where R Is at least one of Nd and Pr. (Col. 2, Lines 25-40). 

Claims 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natsumeda as applied to Claims 14, 16-17; or alternatively, Natsumeda in view of Alkhimov, as applied to Claims 14, 16-17.
Regarding Claims 23-24
Regarding Claims 25-26, Natsumeda teaches that Dy is diffused in the grain-boundaries as Dy2Fe14B and then inside the main Nd2Fe14B grains thereby forming a shell layer. (Col. 7, Lines 40-45) and (Col. 4, Lines 30-40)
Regarding Claim 27, since it would be obvious to one of ordinary skill to diffuse the claimed range of Dy in to the Nd-based grains, it would be expected by one of ordinary skill in the art that a similar shell layer thickness would also have formed under the expectation that products made by similar methods have similar properties. (See MPEP 2112.01(I)). 
Regarding Claim 28, Natsumeda teaches a Dy deposition rate of 0.5-5 microns per hour. Therefore, it would have been obvious to one of ordinary skill in the art to have a deposition thickness in the claimed range of 1-5 microns before heat treatment to diffuse Dy into the grains for the purpose of forming a controlled Dy thickness to be diffused into the grain boundaries in further heat treatment. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natsumeda as applied to Claims 14, 16-17 in view of Woodling (US4368011); or alternatively, over Natsumeda in view of Alkhimov as applied to Claims 14, 16-17, and further in view of Woodling.
Regarding Claim 18, Natsumeda teaches the magnet bodies (rotor teeth) can be round in shape (Fig. 2B) but does not teach the magnets are cylindrical. However, Woodling teaches that the magnetic rotor teeth can be cylindrical in shape (69) (Figure 8). Therefore, it would have been obvious to one of ordinary skill in the art to deposit rare earth beads on cylindrical magnetic bodies instead 

Response to Arguments
Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736